DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to each of claims 1 and 4, the prior art does not disclose or render obvious the combination of an electromagnetic clutch that is capable of providing the function of a connecting state (i.e., a clutch engaged state) at a zero voltage and also at a voltage above a predetermined value, and a non-connecting state (i.e., a clutch disengaged state) at a voltage or position there between.
The prior art maybe categorized into two general groups, namely an electromagnetic clutch which is normally engaged and is only disengaged by application of the voltage to the coil, and an electromagnetic clutch that is normally disengaged and is only engaged by application of the voltage to the coil. The present combination is not either of these arrangements in that it is engaged at both ends of activation of the coil, i.e., at no activation and also at a high voltage. Furthermore, some electromagnetic clutches will move between a clutch and brake to thereby connect a clutch in one state and brake either the input or output in the other state, however the brake is stationary while the clutch is attached to the input or output and these two elements cannot be the same member and properly operate.

With reference to claim 8, the prior art does not disclose or render obvious a torque limiter comprising the combination of features as claimed “wherein pressing means that applies pressing force bringing the input plate and the output plate into contact with each other when the application voltage is zero, is provided between the input unit and the output unit.” The closest prior art is Tochigi-shi however it is the magnetism of the housing (23) which presses the input and output together during zero voltage and therefore this element is not and cannot be located between the input and output units in order to properly operate in Tochigi-shi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655